Interim •ecision *1821

MAI.Lea or RODRIGUEZ
In Adjustment of Statin Proceedings
A-11240700
Decided by Regional Commissioner December 98, 1967
An alien, a native and citizen of Cuba, who arrived in the United States

on
January 1, 1959, at which time be was'paroled, and who was further inspected
and paroled at a later date, has been "inspected and admitted or paroled into
the United States subsequent to January 1, 1959" for the purposes.of adjust. meat of his status pursuant to the provisions of section 1 of the Act of
vember 2, 1966.

Discussion: The case comes forward by certification from the DisDirector, San Juan, Puerto Rico, who denied the application on
the ground that the applicant has not been inspected and admitted or
paroled into the United States subsequent to January 1, 1959, as contemplated by the statute.
The applicant is a native and citizen of Cuba, born in' Artemisa,
Pinar del Rio, Cuba on November 7, 1919. He last arrived in the United
trict

States on January 1, 1959 at New. Orleans, Louisiana and requested

political asylum. He was paroled until January 5, 1959 to report to the
New York City Office of the Service. However, he actually reported
on January 5, 1959 to our Miami Office where his parole was continued
indefinitely. On May 4, 1959, pursuant to the applicant's request, he
was authorized by our Miami Office to proceed to New York City, The
record indicates the applicant was, in effect, reparoled for an indefinite
period at New York on May 18, 1959. He was subsequently referred
to a Special Inquiry Officer who, on November 8, 1959, found him
excludable on documentary grounds and ordered his exclusion and
deportation. The applicant declined to appeal, and on November 8,
1959 he was reparoled under section 212(d) (5) of the Immigration
and Nationality Act. He has remained in this country in that status
until the present time.
On February 27, 1967, he made application for adjustment of status
to that of a permanent resident under the provisions of section 1 of the
Act of November 2, 1966 (Public Law 89-732) , which states in pertinent part that:
549

Interim. Decision #1821
The status of any alien who is a native or citizen of Cuba and who has been
inspected and admitted or paroled into the United States subsequent to January 1,
1959 . . . . may be adjusted . . . . to that of an alien lawfully admitted for permanent residence if the alien makes an application for adjustment, and the alien
is eligible to receive an immigrant visa and is admissible to the United States for
permanent residence. (emphasis supplied).

The sole question in the instant case is whether the applicant. has in
fact been inspected and admitted or paroled into the United States subsequent to January 1,1959.
It is well established that an alien who is paroled into the United
States has not made an "entry" -within the meaning of the immigration
laws (Lent' May Ma v. Barber, 351 U.S. 185 (1958) ). In addition, section 212(d) (5) of the Immigration and Nationality Act provides that
parole of an alien into the United States shall not be regarded as an
aralirkisqion, and that when the purpose of the parole has been served, the
alien's case shall be dealt with in the same manner as any other applicant for admission to this country. Thus, parole upon application for
admission clearly contemplates further inspection of the alien as to his
admissibility.
Section 1 of the Act of November 2, 1966 does not require that the
alien must have arrived in the United States subsequent to January 1,
1959. It requires that, subsequent to that date, the alien must have been
"inspected and admitted or paroled into the United States". In the case
of the applicant, his inspection, which commenced when he arrived in
the United States on January 1, 1959, was continued at Miami on January 5, 1959. Pursuant to the latter inspection, he was again paroled,
this time for an indefinite period. It is concluded that the applicant
meets this statutory requirement, as well as the other requirements of
section 1 of Public Law 89432. Accordingly, the application will be
approved.
ORDER: The decision of the District Director, San Juan, Puerto
Rico, is reversed, and the application for adjustment of status is
approved.

550

